923 F.2d 849
55 Fair Empl.Prac.Cas.  352
Unpublished DispositionNOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Sheila SUMMERVILLE, Plaintiff-Appellant,v.GTE SOUTH, INC., Defendant-Appellee.
No. 89-1832.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 3, 1990.Decided Jan. 17, 1991.Rehearing Denied Feb. 26, 1991.

Appeal from the United States District Court for the Middle District of North Carolina, at Durham.  Richard C. Erwin, Chief District Judge.  (CA-88-808-D-C)
Sheila Summerville, appellant pro se.
Reginald B. Gillespie, Jr., Ollie William Faison, Laurel Ellen Solomon, Faison & Brown, Durham, N.C., for appellee.
M.D.N.C.
AFFIRMED.
Before CHAPMAN, WILKINS and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Sheila Summerville appeals from the district court's order granting defendant's motion for summary judgment in her employment discrimination suit.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Summerville v. GTE South, Inc., CA-88-808-D-C (M.D.N.C. Oct. 13, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.